Citation Nr: 1744641	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-18 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David G. Rogers, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefit currently sought on appeal.

In November 2016, the Veteran provided testimony at a video conference hearing before the undersigned.


FINDINGS OF FACT

1.  A medical professional has diagnosed the Veteran to have PTSD, in part, due to an in-service hazing incident where the Veteran was buried up to shoulder level in a hole he was required to dig.

2.  The Veteran has submitted a photograph where he was depicted in service digging a large hole, in which testified he was shortly thereafter buried up to his shoulder level.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted for disability that was caused or aggravated by an injury or disease incurred in the line of duty in active military service.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 3.303(a) (2016). 

Establishing service connection generally requires evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

The evidence in this case includes records from the Veteran's private treating psychologist, Dr. D. Serritella, Ph.D. who has diagnosed to the Veteran to have PTSD due in part to having been buried up to his neck while in training.  At his hearing, the Veteran explained this was in the nature of a hazing incident, or punishment for failing a test during training in the early part of his career.  He was required to dig this hole overnight, and then buried up to his shoulder level with only his neck and head above ground.  It was described as something of a joke to his immediate leadership.  In support of this, the Veteran produced a photograph taken during service where he was depicted digging a large hole as proof of the stressor's occurrence, and stated at his hearing that on the back of the photograph, he had written a note in Spanish to his then-fiancée/now-wife that he was making a hole as punishment, and a casket for his own funeral.

Given the evidence of a medical diagnosis of PTSD, linked to an in-service stressor, the occurrence of which is supported by credible evidence, a basis upon which to establish service connection for PTSD has been presented.  

ORDER

Service connection for PTSD is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


